CLD-118                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                        No. 18-3687
                                        ___________

                           IN RE: FREDERICK H. BANKS,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2-15-cr-00168-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 February 28, 2019
            Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges

                             (Opinion filed: March 13, 2019)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Frederick Banks is currently awaiting trial in the United States District Court for

the Western District of Pennsylvania on charges of interstate stalking, 18 U.S.C.

§ 2261(a)(2), aggravated identity theft, § 1028A(a)(1), making false statements,

§ 1001(a)(3), and wire fraud, § 1343.

       On November 30 2018, Banks filed a petition for a writ of mandamus in this


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Court. Banks states that in September 2018, he requested copies of certain discovery

documents from the District Court Clerk’s office, but never received them. According to

Banks, the Clerk’s office advised him that the documents had been sent and that he

should contact his prison mail room about the matter. Banks now asks us to: (1) order

members of the District Court Clerk’s office to deliver the documents to him; and (2)

contact the prison mailroom to “ascertain why the documents were not delivered to

[him].”

       We will deny Banks’s petition. A writ of mandamus is a drastic remedy available

in only extraordinary circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372,

378 (3d Cir. 2005). A petitioner seeking the writ “must have no other adequate means to

obtain the desired relief, and must show that the right to issuance is clear and

indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       Banks has not demonstrated that his right to issuance of the writ is clear and

indisputable. For instance, he has not provided any documentation to support his

allegations that he ordered copies of the referenced discovery; that the copies were indeed

paid for; or that the Clerk’s office represented to him that it mailed the copies to the

prison. To the extent that Banks asks this Court to contact the prison mail room to

inquire into the alleged mail, this Court may not issue a writ of mandamus to the prison.

Cf. 28 U.S.C. § 1361 (“The district courts shall have original jurisdiction of any action in

the nature of mandamus to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.”).



                                              2
For these reasons, we will deny the petition for mandamus.




                                    3